Title: From Benjamin Franklin to Deborah Franklin, 13 December 1766
From: 
To: 


My dear Child,
London, Dec. 13. 1766
Since my last I have received your kind Letters of Sept. 28. and Oct. 4. I wonder you had not heard of my Return from Germany, as I wrote by the August Packet, and by a Ship from Holland just as I was coming over.
It is not amiss that the Reverend Doctor refused that Privilege. We shall not want it. And it will be a good Reason for us to refuse him Conveniencies that incommode us. Only that his present Tenant is our good Friend Thomson, we might well object to their Back Gate opening thro’ our Lot. Allison will in time want to cut off the Tail of his Lot to build on, and to have a Passage to the Street thro’ ours: We may then remember his Civility. Now if he should change his mind and offer the Drain, I charge you not to accept of it.
Let me ask you once more if you have paid off Mr. Siddons, and got the Deeds recorded? I have several times asked this Question, and received no Answer.

I want also to know what Money you receiv’d of Brother Peter on Account of the Post Office. Pray send me the Account directly, without delay. It is necessary for me to settle rightly here the Post Office Accounts.
I have fix’d in my Mind, God willing, to return homewards in [torn]. But yet as something may happen to [detain me?] somewhat longer, I would have you continue [wr]iting as if I were to continue here. Let me know how your Tenants pay, and what Rents you receive? Whether the Wall is equally carry’d up on both sides your Ground? Whether you have insur’d the House? Whether any Use is made of the House Mrs. Broughton liv’d in? &c.
My Love to our Children and Relations, to Mr. Hughes and all Friends. I am, ever, Your affectionate Husband
B Franklin
